Exhibit 10.2

 

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT (this “Agreement”) dated as of August 3, 2006 between FIRST
COMMUNITY BANCORP (the “Pledgor”) and U.S. BANK NATIONAL ASSOCIATION (the
“Pledgee”), for the benefit of the Pledgee.

 

WHEREAS, the Pledgor and Pledgee are concurrently herewith entering into an
Amended and Restated Revolving Credit Agreement dated as of even date herewith
(as amended, restated, modified or supplemented from time to time, the “Credit
Agreement”), pursuant to which the Pledgee, subject to the terms and conditions
contained herein, will make a revolving credit facility in the amount of
$70,000,000 available to the Pledgor.

 

WHEREAS, the Pledgee requires, as a condition to making such revolving credit
facility available to the Pledgor, that the Pledgor grant to Pledgee, a security
interest in the Collateral and undertake the obligations set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.             Definitions.  Terms used herein (including the Recitals) and not
defined herein that are defined in the Uniform Commercial Code in effect from
time to time in the State of New York have such defined meanings herein (with
terms used in Article 9 controlling over terms used in another Article of the
Uniform Commercial Code), unless the context otherwise indicates or requires,
and the following terms shall have the following meanings:

 

“Collateral” shall mean the Pledged Shares, the Stock Rights, and the proceeds
of each.

 

“Credit Documents” shall mean, collectively, the Credit Agreement and Note (as
defined in the Credit Agreement), each as amended, restated, replaced or
extended from time to time.

 

“Default” shall mean any “Event of Default” as defined in the Credit Agreement.

 

“Liabilities” shall mean all of the duties, liabilities and obligations of the
Pledgor under the Credit Documents and this Agreement.

 

“Pledged Shares” shall mean 100% of the issued and outstanding shares of capital
stock of Pacific Western National Bank held by the Pledgor or otherwise held
from time to time by Pledgor.

 

“Stock Rights” shall mean any dividend or other distribution (whether in cash,
securities or other property) and any other right or property which the Pledgor
shall receive or shall become entitled to receive for any reason whatsoever as a
result of its being a holder of the Pledged Shares, or with respect to, in
substitution for, or in exchange for, Pledged Shares.

 

--------------------------------------------------------------------------------


 

2.             Grant of Security Interest.  To secure the payment and
performance of the Liabilities, the Pledgor hereby pledges, hypothecates,
assigns, sets over and delivers to the Pledgee, for the benefit of the Pledgee,
and grants the Pledgee, for the benefit of the Pledgee a security interest in
the Collateral.

 

3.             Representations, Warranties and Covenants.  The Pledgor
represents, warrants and covenants that:

 

a)             The Pledgor is the lawful owner of the Collateral, free and clear
of all claims, security interests, liens, encumbrances and rights of others,
other than the security interest hereunder, with full right to deliver, pledge,
assign and transfer the Collateral to the Pledgee, for the benefit of the
Pledgee, as Collateral hereunder and, until all Liabilities have been fully,
finally and irrevocably satisfied and discharged, the Pledgor shall maintain the
lien of this Agreement as a first priority lien on the Collateral and shall not
sell or otherwise dispose of all or any part of the Collateral (except, prior to
the occurrence of a Default, ordinary cash dividends received by the Pledgor)
and shall keep all of the Collateral free of any liens, security interests,
claims, encumbrances and rights of others except those arising hereunder.

 

b)            The Pledgor agrees to deliver to the Pledgee from time to time
upon request of the Pledgee such stock powers, financing statements and other
documents, satisfactory in form and substance to the Pledgee, with respect to
the Collateral as the Pledgee may reasonably request.

 

c)             The Pledgor shall deliver to the Pledgee, to be held by the
Pledgee for the benefit of the Pledgee, the certificate(s) evidencing any
Pledged Shares held or acquired by the Pledgor from time to time, not later than
two Banking Days (as defined in the Credit Agreement) following the acquisition
thereof by the Pledgor, together with stock powers covering such certificate(s)
duly executed in blank by the Pledgor.

 

d)            The Pledgor agrees to hold in trust for the Pledgee, for the
benefit of the Pledgee, upon receipt and immediately thereafter as provided in
Section 3(c) pledge and deliver to the Pledgee, to be held by the Pledgee for
the benefit of the Pledgee, any stock certificate, instrument or other document
evidencing or constituting Collateral (except, prior to the occurrence of a
Default, ordinary cash dividends paid with respect to the Pledged Shares).

 

The Pledgor agrees to pay when due all taxes, assignments and governmental
charges and levies upon the Collateral.

 

4.             Care of Collateral.  The Pledgee shall use reasonable care with
respect to the preservation and maintenance of the Collateral; provided that the
Pledgee shall not be liable to the Pledgor for any action taken by it in good
faith, nor shall the Pledgee be responsible for the consequences of any action
or failure to act except to the extent that such action or failure to act is the
proximate result of the gross negligence, lack of good faith or willful
misconduct of the Pledgee, its agents or employees.

 

5.             Dividends and Voting.  Prior to the occurrence of a Default, the
Pledgor shall be entitled (a) to receive and retain all ordinary cash dividends
in respect of the Pledged Shares and (b) to exercise all voting rights in
respect of the Pledged Shares.  If any Default occurs and is

 

2

--------------------------------------------------------------------------------


 

continuing, all cash dividends distributed in respect of the Pledged Shares
shall be delivered to the Pledgee and held as Collateral hereunder, for the
benefit of the Pledgee and the Secured Parties.

 

6.             Remedies Upon Default.  In addition to rights granted under other
provisions of this Agreement, upon the occurrence of a Default hereunder the
Pledgee may from time to time exercise any one or more of the following
remedies:

 

a)             The Pledgee may exercise, as to all or any part of the
Collateral, any one or more or all of the rights and remedies granted to a
secured party under the Uniform Commercial Code as in effect from time to time
in the State of New York or otherwise available at law or in equity, to assure
that the Collateral is devoted to the satisfaction of all Liabilities.

 

b)            The Pledgee may exercise all voting and corporate rights
respecting the Collateral, including, without limitation, exchange, subscription
or any other rights, privileges or options pertaining to any of the Pledged
Shares and the Stock Rights as if the Pledgee were the absolute owner thereof.

 

c)             (1)           The Pledgee may sell, assign, contract to sell or
otherwise dispose of all or any portion of the Collateral in any commercially
reasonable manner, including by private or public sale at such prices and on
such terms as the Pledgee deems reasonable under the circumstances, for cash or
on credit or for future delivery and without the assumption of any credit risk. 
The Pledgee shall give the Pledgor at least fifteen (15) days’ written notice of
the time and place of any public sale of the Collateral, or any portion thereof;
or of the time after which any private sale or other disposition thereof is to
be made, it being expressly acknowledged that said fifteen (15) days’ notice,
when given as herein provided, constitutes reasonable notice.  The Pledgee may
purchase all or any portion of the Collateral at any sale, and in that event
payment of the purchase price may be made by credit against the Liabilities. 
Any sale, assignment, contract to sell or other disposition shall be made free
of any right or equity of redemption in the Pledgor, which right or equity, if
any, is hereby released.  The net proceeds of any disposition of the Collateral
by the Pledgee, after deduction of all expenses specified in Section 7, shall be
applied toward satisfaction of the Liabilities.

 

(2)           The Pledgor hereby agrees that in any sale of any of the
Collateral hereunder, the Pledgee is hereby authorized to comply with any
limitation or restriction in connection with such sale as it may be advised by
counsel is necessary in order to avoid any violation of applicable securities or
other law (including, without limitation, compliance with such procedures as may
restrict the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications, and restrict
such prospective bidders and purchasers to persons who will represent and agree
that they are purchasing for their own account for investment and not with a
view to the distribution or resale of such Collateral), or in order to obtain
any required approval of the sale or of the purchaser by any governmental
regulatory authority or official, and the Pledgor further agrees that such
compliance shall not result in such sale being considered or deemed not to have
been made in a commercially reasonable manner, nor shall the Pledgee be liable
nor accountable to the Pledgor for any discount allowed by reason of the fact
that such Collateral is sold in compliance with any such limitation or
restriction.

 

3

--------------------------------------------------------------------------------


 

d)            To the extent permitted by applicable law and upon any notice
required by law, the Pledgee may (but need not) retain the Collateral on behalf
of the Pledgee in full satisfaction of the Liabilities.

 

e)             Without prior notice to the Pledgor, the Pledgee may transfer all
or any part of the Collateral into the name of the Pledgee or its nominee, for
the benefit of the Pledgee.  The Pledgee shall give notice to the Pledgor of
such transfer after the completion thereof.

 

f)             The Pledgee may, instead of or concurrently with exercising the
power of sale or any other right or remedy herein conferred upon it, while a
Default exists, proceed by a suit or suits at law or in equity to foreclose the
lien on the Collateral or any portion thereof and sell the same under a judgment
or decree of a court or courts of competent jurisdiction.

 

7.             Certain Expenses.  In connection with any disposition of the
Collateral as in Section 6 provided, the Pledgor shall pay and discharge all
expenses, if any, of retaking, insuring, holding, preparing for sale, selling
and the like, including, without limiting the generality of the foregoing,
accounting and other professional fees and expenses and reasonable attorneys’
fees and legal expenses incurred by the Pledgee in connection with the
enforcement of any of its rights hereunder.  Any such expenses may be deducted
and retained by the Pledgee from the proceeds of any disposition of the
Collateral.

 

8.             Deficiency.  Notwithstanding that the Pledgee may take or refrain
from taking any right or remedy hereunder or hold the Collateral and regardless
of the value thereof, the Pledgor shall remain liable for the payment in full of
the Liabilities.

 

9.             Indemnity.  The Pledgor hereby agrees to indemnify the Pledgee
and each officer, director, employee and agent of the Pledgee (herein
individually each called an “Indemnitee” and collectively called the
“Indemnitees”) from and against any and all losses, claims, damages, reasonable
expenses (including, without limitation, reasonable attorneys’ fees other than
document preparation expenses of the Pledgee) and liabilities (all of the
foregoing being herein called the “Indemnified Obligations”) incurred by any
Indemnitee in connection with the Credit Documents, except for any portion of
such losses, claims, damages, expenses or liabilities incurred solely as a
result of the gross negligence or willful misconduct of the applicable
Indemnitee or for obligations of such Indemnitee to the Pledgor.  If and to the
extent that the foregoing indemnity may be unenforceable for any reason, the
Pledgor hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Obligations which is permissible under
applicable law.  All obligations provided for in this Section shall survive any
termination of the Credit Documents.

 

10.           Pledgee Appointed Attorney-in-Fact.  The Pledgor hereby grants to
the Pledgee a power of attorney to execute on the Pledgor’s behalf all
assignments, licenses and transfers of the Collateral, and to do all other acts
which the Pledgor is obligated to execute or do under any provision of this
Agreement or any of the Credit Documents if the Pledgor has not acted within
three business days after request by the Pledgee.  This power of attorney is
coupled with an interest and is irrevocable.

 

4

--------------------------------------------------------------------------------


 

11.           Notices.  Any notice hereunder to the Pledgor or the Pledgee shall
be in writing and shall be given to such party at its address set forth below
its name on the signature page.

 

12.           Binding Agreement; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their successors and
assigns, except that the Pledgor shall not assign this Agreement.

 

13.           Miscellaneous.

 

a)             No Default shall be waived by the Pledgee except in writing and
no waiver by the Pledgee of any Default shall operate as a waiver of any other
or of the same Default at a future occasion.  No single or partial exercise of
any right, power or privilege hereunder or under applicable law shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege.

 

b)            The Section headings used herein are for convenience of reference
only and shall not define or limit the provisions of this Agreement.

 

c)             Any modification or amendment of or waiver of rights under this
Agreement shall be binding only if contained in a writing signed by the parties
hereto.

 

d)            This Agreement shall be governed by the internal laws (not the
laws of conflict) of the State of New York.

 

e)             Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

[Signature Page follows]

 

5

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed as of the date first above written.

 

 

FIRST COMMUNITY BANCORP

 

 

 

 

 

By:

/s/ Lynn M. Hopkins

 

 

Lynn M. Hopkins, Executive Vice President

 

 

 

Address:

120 Wilshire Blvd

 

 

Santa Monica, CA 90401

 

Attention:

President and

 

 

Chief Executive Officer

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Jon B. Beggs

 

 

Jon B. Beggs, Vice President

 

 

 

Address:

777 East Wisconsin Avenue

 

 

Milwaukee, WI 53202

 

Attention:

Jon B. Beggs, Vice President

 

 

 

Signature Page to Pledge Agreement

 

--------------------------------------------------------------------------------